Gardner, P.J.
The evidence on which the jury based their verdict of guilty in this case was the same evidence on which the jury found the defendant guilty of manufacturing whisky in Brown v. State (case No. 34338), ante. The two cases were tried together in said court. It has been this day ruled that, under such evidence, the jury were- authorized to find the defendant guilty of manufacturing whisky; and the present case involves the conviction of the defendant for possession of the moonshine whisky found by the officers at this still when they raided it, to wit, 150 gallons of whisky in a vat. This evidence therefore was sufficient to authorize the verdict, and the court did not err in overruling the defendant’s motion for a new trial.

Judgment affirmed.


Townsend and Carlisle, JJ., concur.